DETAILED ACTION

Claims 1-20 are currently pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Please note that the Foreign and NPL documents can be found in the parent application 16/045641.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ernest Ellenburger on 03/10/2022.
The application has been amended as follows:
Claim 1, last line, change “the memory cell.” to “the memory cell;”, where the period “.” is changed to a semicolon “;”, then add the following to the end of the claim:
“wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate.”
Cancel claim 2.
Claim 3, line 1, change “claim 2” to “claim 1”.

Claim 8, last line, change “the memory cell.” to “the memory cell;”, where the period “.” is changed to a semicolon “;”, then add the following to the end of the claim:
“wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate.”
Cancel claim 9.
Claim 10, line 1, change “claim 9” to “claim 8”.

Claim 15, last line, change “memory cell.” to “memory cell;”, where the period “.” is changed to a semicolon “;”, then add the following to the end of the claim:

Cancel claim 16.
Claim 17, line 1, change “claim 16” to “claim 15”.

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a memory sub-system, and more specifically, relates to mitigating a voltage condition of a memory cell in a memory sub-system.

The claimed invention as set forth in claim 1 recites features such as:
A method comprising: 
determining that a first programming operation has been performed on a memory cell; 
identifying an amount of time that has elapsed since the first programming operation has been performed on the memory cell; 
determining whether the amount of time that has elapsed satisfies a threshold time condition; and 

wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate.

The prior arts of record, namely Hamilton et al. (US-20090161466), teach system 400 can determine cells of a flash memory device (406) that are in a programmed state as well as an amount of time that has elapsed since a previous program operation. If the amount of elapsed time is above a threshold time for a cell or group of cells, such cell(s) can be refreshed as described herein. Accordingly, system 400 can automatically refresh cells as time elapses to counteract the charge/voltage loss that can typically occur over time. System 400 can include a program component 402 that can set (e.g., program/write, and so on) memory cells of flash memory 406 to distinct cell levels in order to represent digital information within the flash memory 406. Further, a time stamp component 402 can record a time when one or more cells of flash memory 406 are programmed by program component 402, and associate such time with an address of the programmed cell(s). Such time can be updated if the cell(s) are subsequently programmed or reprogrammed/refreshed, and the updated time can also be associated with the address of the programmed cell(s). Thus, a record of program 
The prior arts of record, however, fail to teach, singly or in combination, in response to determining that the amount of time that has elapsed satisfies the threshold time condition, performing, by a processing device, an operation on the memory cell to change or maintain a voltage condition of the memory cell; wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate. As such, modification of the prior art of record to include the claimed in response to determining that the amount of time that has elapsed satisfies the threshold time condition, performing, by a processing device, an operation on the memory cell to change or maintain a voltage condition of the memory cell; wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the in response to determining that the amount of time that has elapsed satisfies the threshold time condition, performing, by a processing device, an operation on the memory cell to change or maintain a voltage condition of the memory cell; wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the in response to determining that the amount of time that has elapsed satisfies the threshold time condition, performing, by a processing device, an operation on the memory cell to change or maintain a voltage condition of the memory cell; wherein the operation on the memory cell to change or maintain the voltage condition of the memory cell corresponds to changing the memory cell from a state associated with an increased error rate to another state associated with a decreased error rate or maintaining the memory cell at the another state associated with the decreased error rate as set forth in claim 1. Independent claims 8 and 15 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1, 3-8, 10-15 and 17-20 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1, 3-8, 10-15 and 17-20. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        03/10/2022